 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    PAUL LEWIS,

 9                                   Petitioner,             Case No. C19-095-JCC-MLP

10            v.
                                                             ORDER DENYING PETITIONER’S
11    MICHAEL OBENLAND,                                      MOTION TO STRIKE

12                                   Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on Petitioner’s motion to strike Respondent’s reply brief filed in

16   support of his answer to Petitioner’s federal habeas petition. (Dkt. # 26.) Petitioner asserts that

17   Respondent was required to get prior approval from the Court before filing a reply brief and,

18   because he failed to do so, the brief should be stricken. (Id.) Petitioner overlooks the fact that the

19   Court expressly authorized the filing of a reply brief in both its Order directing service of

20   Petitioner’s federal habeas petition on Respondent (see dkt. # 13, ¶ 3), and its more recent Order

21   granting Petitioner’s motion for extension of time (see dkt. # 22, ¶ 2). Petitioner’s motion to

22   strike is therefore without merit.

23
     ORDER DENYING PETITIONER’S
     MOTION TO STRIKE - 1
 1         Accordingly, the Court ORDERS as follows:

 2         (1)    Petitioner’s motion to strike (dkt. # 26) is DENIED.

 3         (2)    The Clerk shall send copies of this Order to Petitioner, to counsel for Respondent,

 4   and to the Honorable John C. Coughenour.

 5         DATED this 19th day of September, 2019.

 6

 7                                                     A
                                                       MICHELLE L. PETERSON
 8                                                     United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PETITIONER’S
     MOTION TO STRIKE - 2
